DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	 	Claims 16-18 have been canceled.
		Claims 1, 4, 9 and 13 have been currently amended.
Claims 1-15 and 19-20 have been examined in this application.
This communication is the first action on the merits. 

Continued Examination under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments
4.		Applicant’s arguments, see pages 8-14, filed on 05/18/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-15 and 19-20 have been fully considered and is not persuasive. 
		Therefore the 35 U.S.C. § 101 rejection of Claims 1-15 and 19-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility. 

Response to Amendments
5.		Applicant’s amendment filed on 05/18/2022 necessitated new grounds of rejection in this office action.



Response to 35 U.S.C. § 101 Arguments
6.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-15 and 19-20 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 8-14, dated 05/18/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-15 and 19-20 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 8-11, dated 05/18/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as identified as shown below in the 35 U.S.C. § 101 analysis), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or via the use of 	pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
Also according to October 2019 Update Subject Matter Eligibility Guidance: “Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
That is, other than reciting (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or using pen and/or paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a processing resource”, “a processor” and “a machine-readable storage medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Dependent Claims 2-8, 10-12, 14-15 and 19-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 13. 
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-15 and 19-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
	(B).	Applicant argues that the amended steps or limitations may be performed parallelly to 	successfully schedule the tasks and require hardware that cannot be practically applied in the 	human mind and are not certain methods of organizing human activities (see Applicant 	Remarks, Page 8-11, dated 05/18/2022). Examiner respectfully disagrees.
		Indeed, in order to impose a meaningful limit on the scope of a claim, a 	machine must 	play a significant part in permitting the claimed method to be performed, rather than function 	solely as an obvious mechanism for permitting a solution to be achieved more quickly”. see 	“Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 	1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 	793 F.3d 1306” citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 	[94 USPQ2d 	1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also “OIP Techs., Inc. v. 	Amazon.com, Inc. 115 USPQ2d 1090, U.S. Court of Appeals, Federal Circuit, No. 2012-1696, 	Decided June 11, 2015, 2015 BL 184074, 788 F.3d 1359” citing “Alice Corp. Pty. Ltd. v. CLS Bank 	Int'l, 134 S. Ct. 2347 , 2355 , 189 L. Ed. 2d 296 (2014)”. For example in “Versata Dev. Grp., Inc. v. 	SAP Am., Inc., U.S. Court of Appeals, Federal Circuit, No. 2014-1194, Decided July 9, 2015, 2015 BL 	219054, 793 F.3d 1306, 115 USPQ2d 1681”, the Court found that using fewer software tables 	and searches, then prior-art software, to group, sort and eliminate less restrictive 	information did not render the 	claims eligible despite its dramatic improvement computer 	performance and ease of maintenance. Similarly, in “Fuzzysharp Technologies Inc. v. 3DLabs Inc., 	US Court of Appeals, Federal Circuit, No. 2010-1160, Decided: November 4, 2011” the Court 	also found the claims ineligible despite an alleged reduction in complexity of hidden surface 	removal in 3D graphics.
The step or limitation of “scheduling by managing and generating scheduled when the temporal constraints are constantly updated, and optimizing the schedules with balance competing weights” mere narrows the abstract idea to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer while factoring in the additional element of the “optimization algorithm”.
Furthermore, the use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Also according to October 2019 Update Subject Matter Eligibility Guidance: “Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
[Step 2A Prong 1 = Yes, Claims 1-15 and 19-20 recite an abstract idea.] 
		Argument #3:
	(C). 	Applicant argues that Claims 1-15 and 19-20 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 12-13, dated 05/18/2022). Examiner respectfully disagrees.
Examiner breaks down the steps as follows with respect the amended portions shown on Page 8 of Applicant’s remarks. 
(1) The step or limitation of “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” reflects mere instructions to “apply” a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)). Furthermore, the step or limitation of “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” demonstrates mere data gathering which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		(2) The step or limitation of “determining whether the change in the first scheduled event conflicts with a second scheduled event associated with a second block of the set of blocks included in the schedule” reflects mere instructions to “apply” a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
(3) The step or limitation of “in response to determining that the change in the first scheduled event conflicts with the second scheduled event, rescheduling the second scheduled event after determining that the second block is associated with a lower weight than the first block” reflects mere instructions to “apply” a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)). Additionally and/or alternatively, this step can be interpreted or argued as manipulating data when the scheduled event conflicts with the second scheduled event in order to reschedule the second scheduled event which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
(4) The step or limitation of “updating and optimizing, by using the optimization algorithm, the schedule based on the set of temporal constraints and the updated temporal constraint” reflects mere instructions to “apply” a judicial exception on a computer (see MPEP § 2106.05 (f)) which requires the use of software (e.g., by using the optimization algorithm”) to tailor information (e.g., “modify the schedule based on the set of temporal constraints and the updated temporal constraint”) and provide the results to the user on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)). Examiner cites the court case of Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) as corroboration for demonstrating requires the use of software to tailor information and provide the results to the user on a computer.  
	Moreover it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as 	“optimizing the created 	schedule in
order to balance competing weights, schedules and availability of each block of the set of blocks 	to find time that avoids conflicts with other blocks of the set of blocks,  which includes moving 	at least one block associated with a lighter weight in the schedule before a block 	associated with 	a greater weight”], and thus not a clear and deliberate technological solution improving the 	computer itself or another technological field (see comparison to the unpersuasive argument in 	“Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 	1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 	219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Also, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
	- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the 	
focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-15 and 19-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #4:
	(D). 	Applicant argues that Claims 1-15 and 19-20 recite additional elements that amount to significantly more than the judicial exception under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 13-14, dated 05/18/2022). Examiner respectfully disagrees.
Examiner submits that similar to how the elderly 1997 “Bascom” was evaluated by the Federal Circuit, as an improvement, adequate to its time (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341”, hereinafter “Bascom” p. 1237 ¶1), the current claims should also be scrutinized according to their own timeline, keeping in mind that at least a decade and a half has passed from “Bascom’s” 1997 filling. This is particularly relevant because given that “Alappat” is now superseded by “Bilski” & “Alice”, the simply appending of computer functionality “to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. Furthermore, because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here”, “would rely, at some level, on basic computer functions […]. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an inventive concept that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace (see “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3 citing precedential “Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24), and again reasserted by the Federal Circuit at “Elec. Power Grp” at page 1743 ¶2-¶3: “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea” further citing “buySAFE, 765 F.3d at 1353, 1355”, “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed. Cir. 2016)”; “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 [115 USPQ2d 1636] (Fed. Cir. 2015)”; “Internet Patents, 790 F.3d at 1348-49”; and “Content Extraction, 776 F.3d at 1347-48”, and also reasserted in “Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015 2015 BL 219054 793 F.3d 1306” hereinafter “Versata” “impos[ing]  a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly” [“Versata” at p.1702 ¶2-¶3 further citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also see OIP Techs., Inc. v. Amazon.com, Inc. 115 USPQ2d 1090, U.S. Court of Appeals, Federal Circuit, No. 2012-1696, Decided June 11, 2015, 2015 BL 184074, 788 F.3d 1359”, page 1093 mid-¶2 citing “Alice”]. 
Returning now to the elderly “Bascom”, Examiner reveals that what made it eligible was its capability, at the time of the invention, to go beyond mere reliance on specific processes [as argued regarding “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” & “determining whether the change in the first scheduled event conflicts with a second scheduled event associated with a second block of the set of blocks included in the schedule” & “in response to determining that the change in the first scheduled event conflicts with the second scheduled event, rescheduling the second scheduled event after determining that the second block is associated with a lower weight than the first block” & “updating and optimizing, by using the optimization algorithm, the schedule based on the set of temporal constraints and the updated temporal constraint”], by clearly and deliberately installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, such design providing the benefits of both filtering on a local computer and the filtering on the ISP server (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC, U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341” hereinafter “Bascom”, p.1242 ¶5) which was ultimately found by the Federal Circuit as a “software-based invention that improved performance of the computer system itself (“Bascom” p.1243 last ¶).
Claims 1-15 and 19-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as (e.g., “memory”, “processor” & “machine-readable storage medium”) (see Applicants Original Specification paragraphs ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043]). The additional elements of (e.g., “using an optimization algorithm”, “processor”, “a processing resource” and “a machine-readable storage medium”) are generally linking the use of the judicial exception to a particular technological environment or field of use of monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 9 and 13 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event in the set of events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Arranging a hierarchy of groups / sorting information, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Gathering Statistics, OIP Techs., 788 F. 3d at 1362-63, 115 USPQ2d at 1092-93. Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Original Specification ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043].
Fourth, Examiner cites (1) NPL Document “Knapsack-Like Scheduling Problems, the Moore-Hodgson Algorithm and the “Tower of Sets’ Property, hereinafter Lawler and (2) Papastavrou, Jason D., Srikanth Rajagopalan, and Anton J. Kleywegt. "The dynamic and stochastic knapsack problem with deadlines.” Hereinafter Papastavrou -> denoting that the “optimization algorithms” such as the Knapsack algorithm are well-known.
(1st example): Lawler teaches at ¶ [abstract]: “A well-known algorithm of Moore and Hodgson solves this problem in O(n log n) time when all release dates are equal, provided processing times and job weights are, in a certain sense, ‘agreeable.’ In this paper, we show the Moore-Hodgson algorithm can be adapted to solve three other special cases of the general scheduling problem.”
(2nd example): Papastavrou teaches at ¶ [abstract]: “In this paper a dynamic and stochastic model of the well-known knapsack problem is developed and analyzed. The problem is motivated by a wide variety of real-world applications. Objects of random weight and reward arrive according to a stochastic process in time.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-15 and 19-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.
Claim Rejections - 35 USC § 101
7.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-15 and 19-20 shown below.

8.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.		Claims 1-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-15 and 19-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-8 and 19), a “system” or an “apparatus” (Claims 9-12 and 20) and a “non-transitory machine-readable storage medium” or an “article of manufacture” (Claims 13-15).
Step 2A Prong One: Independent Claims 1, 9 and 13 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 9);
“” (see Independent Claim 9);
“receiving, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, ” (see Independent Claims 1, 9 and 13);
“generate a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event of the one or more event within the time period and has at least one weight that corresponds to an importance of the at least one event” (see Independent Claim 9);
“create, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, to meet the time requests for the user during a given time period” (see Independent Claim 9);
 “generating, , a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks corresponds to an event of the one or more events to be scheduled during the predetermined time period and each block has a weight, and wherein the weight corresponds to an importance of the event” (see Independent Claims 1, 9 and 13);
“creating, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, wherein the schedule includes the minimum period of uninterrupted time for the primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“optimizing, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoid conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight” (see Independent Claims 1, 9 and 13);
“receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“determining whether the change in the first scheduled event conflicts with a second scheduled event associated with a second block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“in response to determining that the change in the first scheduled event conflicts with the second scheduled event, rescheduling the second scheduled event after determining that the second block is associated with a lower weight than the first block” (see Independent Claims 1 and 9);
“updating and optimizing, , the schedule based on the set of temporal constants and the updated temporal constraint” (see Independent Claims 1 and 9);
“receive, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13);
“interpret, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, ” (see Independent Claim 13);
“generate, a set of blocks based on temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event within the predetermined time period and a weight” (see Independent Claim 13);
“create, based on the set of temporal constraints and the weight of each block of the set of blocks, a schedule including each block in the set of locks, wherein the schedule includes the first event scheduled for at least the minimum period of time” (see Independent Claim 13);
“optimize, the created schedule  to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” (see Independent Claim 13);
“receive, , an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13);
“determine, , whether the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“determine, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight, after a determination that the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“optimize, , the second schedule based on the set of temporal constraints and the updated temporal constraint” (see Independent Claim 13)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or via the use of 	pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
That is, other than reciting (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or using pen and/or paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a processing resource”, “a processor” and “a machine-readable storage medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Dependent Claims 2-8, 10-12, 14-15 and 19-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 13. 
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-15 and 19-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processing resource” (see Independent Claim 9);
“a machine-readable storage medium comprising instructions executable by the processing resource” (see Independent Claim 9);
“receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“interpreting, by the processor, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, through machine learning” (see Independent Claims 1, 9 and 13);
“generate a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event of the one or more event within the time period and has at least one weight that corresponds to an importance of the at least one event” (see Independent Claim 9);
“create, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, to meet the time requests for the user during a given time period” (see Independent Claim 9);
 “generating, by the processor, a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks corresponds to an event of the one or more events to be scheduled during the predetermined time period and each block has a weight, and wherein the weight corresponds to an importance of the event” (see Independent Claims 1, 9 and 13);
“creating, by the processor, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, wherein the schedule includes the minimum period of uninterrupted time for the primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoid conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight” (see Independent Claims 1, 9 and 13);
“receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“determining whether the change in the first scheduled event conflicts with a second scheduled event associated with a second block of the set of blocks included in the schedule” (see Independent Claims 1 and 9);
“in response to determining that the change in the first scheduled event conflicts with the second scheduled event, rescheduling the second scheduled event after determining that the second block is associated with a lower weight than the first block” (see Independent Claims 1 and 9);
“updating and optimizing, by using the optimization algorithm, the schedule based on the set of temporal constants and the updated temporal constraint” (see Independent Claims 1 and 9);
“receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13)
“interpret, by the processor, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, through machine learning” (see Independent Claim 13)
“generate, by the processor, a set of blocks based on temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event within the predetermined time period and a weight” (see Independent Claim 13)
“create, by the processor, based on the set of temporal constraints and the weight of each block of the set of blocks, a schedule including each block in the set of locks, wherein the schedule includes the first event scheduled for at least the minimum period of time” (see Independent Claim 13)
“optimize, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” (see Independent Claim 13)
“receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)
“determine, by the processor, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight” (see Independent Claim 13);
“determine, by the processor, whether the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“determine, by the processor, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight, after a determination that the change in the scheduled event conflicts with another scheduled event” (see Independent Claim 13);
“optimize, by the processor, the second schedule based on the set of temporal constraints and the updated temporal constraint” (see Independent Claim 13)
Independent Claims 1, 9 and 13 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event in the set of events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-15 and 19-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-15 and 19-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as (e.g., “memory”, “processor” & “machine-readable storage medium”) (see Applicants Original Specification paragraphs ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043]). The additional elements of (e.g., “using an optimization algorithm”, “processor”, “a processing resource” and “a machine-readable storage medium”) are generally linking the use of the judicial exception to a particular technological environment or field of use of monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 9 and 13 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” & “updating and optimizing, ” & “optimize, ” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1)  & “receiving an updated temporal constraint corresponding to a change in a first scheduled event associated with a first block of the set of blocks included in the schedule” (see Independent Claims 1 and 9) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-12, 14-15 and 19-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12 and 14 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event in the set of events” (see Dependent Claim 14)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Arranging a hierarchy of groups / sorting information, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Gathering Statistics, OIP Techs., 788 F. 3d at 1362-63, 115 USPQ2d at 1092-93. Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Original Specification ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043].
Fourth, Examiner cites (1) NPL Document “Knapsack-Like Scheduling Problems, the Moore-Hodgson Algorithm and the “Tower of Sets’ Property, hereinafter Lawler and (2) Papastavrou, Jason D., Srikanth Rajagopalan, and Anton J. Kleywegt. "The dynamic and stochastic knapsack problem with deadlines.” Hereinafter Papastavrou -> denoting that the “optimization algorithms” such as the Knapsack algorithm are well-known.
(1st example): Lawler teaches at ¶ [abstract]: “A well-known algorithm of Moore and Hodgson solves this problem in O(n log n) time when all release dates are equal, provided processing times and job weights are, in a certain sense, ‘agreeable.’ In this paper, we show the Moore-Hodgson algorithm can be adapted to solve three other special cases of the general scheduling problem.”
(2nd example): Papastavrou teaches at ¶ [abstract]: “In this paper a dynamic and stochastic model of the well-known knapsack problem is developed and analyzed. The problem is motivated by a wide variety of real-world applications. Objects of random weight and reward arrive according to a stochastic process in time.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-15 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-15 and 19-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683